DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 78-81, 85, 86, 88, 91, 92, 94, 96, and 97 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Takeda (20030016366).
Referring to claim 78, Takeda shows a system (see figure 2) comprising:
a plurality of projectors (see figure 2 Ref 4a, 4b, and 4c), wherein each projector from the plurality of projectors emits one or more illumination patterns (see the illumination patterns in figure 1a, 1b, and 1c); and
an imaging system that collects a plurality of object radiations from one or more locations on an object (see figure 3 also see figure 4) to facilitate forming a three-dimensional surface image of the object (see paragraph 45 note the measurement data on the three-dimensional shapes can be obtained also see abstract).

Referring to claim 80, Takeda shows each of the plurality of object radiations from the one or more locations are produced in response to one of the one or more illumination patterns from one of the plurality of projectors (see the plurality of projectors as shown in figure 2 project patterns shown in figure 1a-1c also note the detected intensity distribution of the spatial frequency spectrums of the objects measured in figure 5). 
Referring to claim 81, Takeda shows the plurality of object radiations from the one or more locations are produced in response to at least one of the one or more illumination patterns from a first projector (see the first projector figure 2 Ref 4a projects the pattern shown in figure 1A) from the plurality of projectors and at least one of the one or more illumination patterns from a second projector from the plurality of projectors (see the second projector figure 2 Ref 4b projects one or more projection pattern shown in figure 1B).
Referring to claim 85, Takeda shows one or more illumination patterns include one or more two-dimensional illumination patterns (see figure 1A-1C).
Referring to claim 86, Takeda shows the one or more two dimensional illumination patterns include one or more stripe patterns (see figure 1A-1C).

Referring to claim 91, Takeda shows at least two projectors from the plurality of projectors operate simultaneously (see paragraph 27). 
Referring to claim 92, Takeda shows the imaging system includes a charge coupled device (see paragraph 24).
Referring to claim 94, Takeda shows each projector from the plurality of projectors includes a pattern mask (see figure 2 note Ref 1, 2, and 3).
Referring to claim 96, Takeda shows the one or more illumination patterns from each projector from the plurality of projectors vary across one or more illumination angles for each projector from the plurality of projectors (see figures 1A-1C note the variation of the stripes across the angles of projection).
Referring to claim 97, Takeda shows the imaging system includes one or more processors configured to estimate the one or more locations on the object based on the plurality of object radiations (see figure 2 Ref 22). 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claim 82-84 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeda (20030016366) in view of Corby (4687326).
Referring to claim 82, Takeda shows a single pattern being produced by each projector as shown in figure 1A-1C and fails to specifically show the plurality of object radiations from the one or more locations are produced in response to at least two of the one or more illumination patterns from a first projector from the plurality of projectors.
Corby shows a similar device that includes the plurality of object radiations from the one or more locations are produced in response to at least two of the one or more illumination patterns from a first projector from the plurality of projectors (see the projector shown in figure 1 Ref 10, also see figure 2 including the rotating coded disk that includes multiple different patterns shown in figure 6).  It would have been obvious to include the multiple patterns produced by a single projector as shown by Corby because this allows for more possible coded patterns that can be produced by a single projector allowing for higher resolution based on strips being shifted as shown in figure 6.
Referring to claim 83, the combination of Takeda and Corby shows the one or more illumination patterns from each projector from the plurality of projectors includes a set of two or more patterns (see figure 6 note patterns 1-6).
Referring to claim 84, the combination of Takeda and Corby render obvious the set of two or more patterns are projected in sequence (note this is obvious because the patterns are on a coded disk that rotates as shown in figure 2).

Claim 87 and 95 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeda (20030016366) in view of Azuma (6441888).
Referring to claim 87, Takeda shows projecting patterns at different angles with respect to the objects however fails to specifically show each projector from the plurality of projectors is oriented to project towards the object at a different angle with respect to the other projectors in the plurality of projectors.
Azuma shows each projector from the plurality of projectors is oriented to project towards the object at a different angle with respect to the other projectors in the plurality of projectors (see figure 3 note Lb and La).  It would have been obvious to have the light at different angles because this allows the three dimensional shapes to be patterned mitigating shadows that would prevent a full surface 3D shape analysis. 
Referring to claim 95, Takeda fails to show each projector from the plurality of projectors modulates an amplitude of radiation from the one or more radiation sources of the respective projector.
Azuma shows a similar device that includes each projector from the plurality of projectors modulates an amplitude of radiation from the one or more radiation sources of the respective projector (see column 19 lines 9-10).  It would have been obvious to include the intensity modulated projectors because this allows for different intensities for different areas of the target object.  
Claims 89, 93, and 90 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeda (20030016366) in view of Geng (20040125205).

Referring to claim 93, Geng shows the use of either a CCD or CMOS sensor (see paragraph 45).  It would have been obvious to substitute the CCD sensor, as taught by Takeda, with the CMOS alternative as taught by Geng in paragraph 45 because this is a well known substitution of one known element for another that performs a similar function, this adds no new or unexpected results. 
Referring to claim 90, while Takeda shows separating the patterns that are projected simultaneously Takeda fails to specifically show the set of two or more patterns are projected in sequence. 
Geng shows a similar device that includes the set of two or more patterns are projected in sequence (see paragraph 30).  It would have been obvious to include the sequential projection as shown by Geng because Takeda specifically teaches each pattern is separated and then superimposed from a simultaneous projection.  Geng teaches sequential projection, it would have been obvious to include the sequential projection because this removes the step of separation of each pattern. 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645